Citation Nr: 0021479	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for cervical 
spondylosis with right upper extremity radicular symptoms 
secondary to herniated disc C6-7 with degenerative joint 
disease, currently rated as 40 percent disabling.

3.  Entitlement to chronic lumbosacral strain with lumbar 
spondylosis L4-5 and L5-S1, currently rated as 20 percent 
disabling.
 
4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
April 1975, from April 1977 to October 1980, and from October 
1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied the benefits 
sought on appeal.  The claims file was subsequently 
transferred to the RO in Fargo, North Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  The veteran's chondromalacia of the right knee is 
currently productive of no more than moderately disabling 
symptomatology, manifested by complaints of pain, including 
pain on motion; there is no significant loss of motion, no 
effusion, edema, laxity, or instability, or other more 
severely disabling symptomatology.

3.  The veteran's cervical spondylosis with right upper 
extremity radicular symptoms secondary to herniated disc C6-7 
with degenerative joint disease is manifested by complaints 
of constant neck pain, as well as pain radiating into the 
right arm, reduced range of motion, and disc space narrowing 
at several sites.  

4.  The veteran's chronic lumbosacral strain with lumbar 
spondylosis L4-5 and L5-S1 is productive of continuing 
complaints of low back pain, including complaints of pain 
radiating into the right lower extremity and some pain on 
motion; there is some disc space narrowing, but no 
compression deformities and no significant degenerative 
changes. 

5.  The record is negative for any medical evidence of a 
compensable dental disorder, or medical evidence of in-
service trauma that was productive of a dental disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent disability 
rating for chondromalacia of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for cervical spondylosis with right 
upper extremity radicular symptoms secondary to herniated 
disc C6-7 with degenerative joint disease, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5293 (1999).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for chronic lumbosacral strain with 
lumbar spondylosis L4-5 and L5-S1, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5295 (1999).

4.  Service connection for a dental disorder, for purposes of 
receiving outpatient VA treatment, is denied.  38 U.S.C.A. 
§§ 1712; 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes a few days after this appeal was 
certified to the Board, in April 2000, the RO received 
additional evidence from the veteran in support of his 
appeal, along with a waiver of RO consideration of that 
evidence.  38 C.F.R. § 19.37.  Thus, the Board will proceed 
with this appeal.

I.  Increased Ratings.

The veteran claims that he has suffered an increase in the 
severity of his service-connected chondromalacia of the right 
knee, currently rated as 10 percent disabling; his cervical 
spondylosis with right upper extremity radicular symptoms 
secondary to herniated disc C6-7 with degenerative joint 
disease, currently rated as 40 percent disabling; and his 
chronic lumbosacral strain with lumbar spondylosis L4-5 and 
L5-S1, currently evaluated as 20 percent disabling.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes VA examination reports as recent as March 1999, 
the Board finds that the record as it stands is adequate to 
allow for equitable relief of the veteran's increased rating 
claims and that no further action is necessary to comply with 
the duty to assist the veteran.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of the evidence, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
as in the present case, consideration should also be given to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A preliminary review of the record reveals that the present 
appeal was initiated by a claim for increased ratings 
received at the RO in March 1996.  The RO denied the 
veteran's claims in a November 1996 rating decision, and the 
veteran initiated a timely appeal. 

A.  Chondromalacia of the Right knee.

In a July 1987 rating decision, the veteran was granted 
service connection for chondromalacia patella, right knee, 
and a 10 percent rating was assigned from July 1986.  That 
decision was based, in part, on evidence of a right knee 
disorder during the veteran's period of active duty service 
from October 1983 to July 1986.  Subsequently, the veteran 
had some surgery performed on his right knee and in an August 
1991 rating decision, he was assigned a temporary total 
rating for a period of convalescence from surgery from May 
1990, a 20 percent rating from July 1990, a 100 percent 
rating from May 1991, and a 10 percent rating from July 1991. 

In March 1996, the veteran filed a claim for an increase in 
the disability rating for his chondromalacia patella, right 
knee, rated as 10 percent disabling.  The RO denied that 
claim in a November 1996 rating decision.  In April 1997, the 
veteran filed a notice of disagreement with that rating 
decision, and initiated this appeal.

The RO assigned a 10 percent rating for the veteran's 
chondromalacia patella, right knee, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which prescribes a 10 percent 
rating for slight knee impairment.  A 20 percent rating 
requires evidence of moderate knee impairment.  A 30 percent 
rating requires evidence of severe knee impairment.

The medical evidence of record reveals the following.  An 
April 1987 private medical statement from Jamie R. Smolen, 
M.D., reveals that the veteran complained of pain in his 
right kneecap, particularly when walking up hills.  He also 
complained of pain on the medial side of the knee when 
squatting.  The examiner indicated that the right knee 
manifested crepitus at terminal extension, slight soft tissue 
swelling, no area of tenderness, and no ligamentous 
instability.  McMurray test was negative.  

An April 1987 VA x-ray report indicated that the right knee 
manifested no evidence of arthritis, and no bony or articular 
abnormality.  

In June 1989, the veteran underwent an orthopedic examination 
by James M. Shea, M.D., pursuant to a request by the VA.  The 
veteran reported that he injured his right knee many times 
over the years performing parachute jumps in the military.  
He complained of persistent pain and swelling.  Physical 
examination revealed a normal gait.  The veteran's right knee 
had full range of motion, and there was no swelling or 
instability.  There was no discomfort with compression and 
manipulation of the patella, and the patella was 
unremarkable.  The diagnosis was internal derangement of the 
right knee.  

A private medical record from Monadnock Community Hospital 
reveals that in May 1990, the veteran underwent a diagnostic 
arthroscopy and chondroplasty of the right knee.  The 
postoperative diagnosis was severe chondromalagia of the 
patella.  An April 1991 VA x-ray report of the knees revealed 
a very early sharpening of the superior and inferior aspect 
of the patella, right greater than left.  The impression was 
very minimal and early osteoarthritis.  In May 1991, the 
veteran underwent additional knee surgery at Dakota Day 
Surgery.  The operation was bilateral arthroscopies, partial 
meniscectomies, removal of loose bodies, and trimming of the 
undersurface of the patella, both knees.

In February 1993, the veteran underwent a VA examination for 
his knees.  The veteran complained that his right knee would 
stiffen, and he had to loosen it to get it to bend.  He was 
contemplating further surgery, although seemed to think his 
symptoms were not so severe as to require surgery.  The 
examiner described the right knee as having no effusion, and 
no laxity or varus and valgus stress.  There was no anterior 
drawer sign.  There was mild pain along the medial joint line 
and crepitation on the undersurface of the patella.  The skin 
looked "excellent" and the x-rays looked normal.  The 
examiner opined that the veteran manifested more of a 
patellofemoral arthritis, rather than a true recurrent 
meniscal injury.  He recommended that in light of the fact 
that there was no swelling, and that the veteran had more of 
a catching patellofemoral joint, that surgery be canceled, 
and a cortisone injection tried instead.  

A July 1994 VA MRI of the right knee revealed no evidence of 
a meniscal injury.  There was some thinning of the articular 
cartilage on the under surface of the patella.  A September 
1995 VA x-ray report revealed minimal medial compartment 
joint space narrowing, bilaterally.  There was no other 
abnormality seen.  A May 1997 VA x-ray report revealed 
unremarkable views of the right knee except for some lateral 
subluxation of the right patella.  

In August 1997, the veteran underwent a VA joints 
examination.  He complained of pain in both knees, the right 
knee worse than the left.  The pain was aggravated by 
increased activity.  There was no gross tenderness, effusion, 
or edema noted in the right knee.  The examiner performed 
some flexion/extension exercises on the veteran's right knee 
and noticed some grimacing on the veteran's face, although 
there was no evidence of excessive fatigability with 
exercise, or loss of range of motion with exercise.  Pre-
exercise and post-exercise range of motion was zero to 120 
degrees.  The diagnosis was chondromalacia patella of the 
right knee, status post arthroscopy and chondroplasty.  An x-
ray report of the right knee reflected no significant bony 
abnormalities.  

An April 1998 VA medical report reveals that the veteran was 
seen with complaints of right knee pain, and frequent 
catching of the patellofemoral joint.  The veteran was placed 
on the list for a right knee scope, possible lateral release.  
A June 1998 VA medical record reflects that the veteran 
underwent a right knee arthroscopy.  The findings included 
grade three chondromalacia, lateral patella facet; patella 
tracks well; and normal medial and lateral compartments.  

An October 1998 VA MRI of the right knee revealed a negative 
MRI scan.  The anterior cruciate ligament and posterior 
cruciate ligaments were intact.  There was no suggestion of a 
meniscal tear.  Collateral ligaments were intact, and there 
were no abnormal bony signal intensity changes to signify 
bruise or fracture.  

In a March 1999 VA general medical examination, the veteran's 
right knee manifested no tenderness, edema, effusion, 
deformity, or laxity.  McMurrays test was negative.  The 
diagnosis was chondromalacia, right knee.  Range of motion 
studies of the right knee revealed active range of motion, 
pre-exercise, from zero to 135 degrees; passive range of 
motion from zero to 140 degrees; and active range of motion, 
post-exercise, from zero to 135 degrees.  The examiner 
indicated that there was no evidence of pain with motion; no 
evidence of excessive fatigability with exercise; no evidence 
of incoordination with exercise, and no significant further 
loss of range of motion following exercise.  

Based on a review of the evidence of record, summarized 
above, the Board finds that resolving all reasonable doubt in 
the veteran's favor, his right knee disability picture more 
closely approximates the criteria required for a 20 percent 
rating, reflecting moderately disabling symptomatology.  
38 C.F.R. §§ 4.3, 4.7.  In that regard, the Board notes that 
although the medical evidence of record has consistently 
reflected nearly full range of motion for the right knee, see 
38 C.F.R. § 4.71, Plate II (0 to 140 degrees), the veteran 
has continuously complained of pain in his right knee, 
particularly on motion and use of the right lower extremity.  
A recent examination report of record reflects that the 
veteran manifested some facial grimacing upon performing 
flexion/extension exercises of the right knee.  Moreover, the 
Board acknowledges the veteran's history of surgeries on his 
right knee.  In short, the Board finds that in light of the 
veteran's complaints of pain in his right knee, a 20 percent 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Although the Board finds that a 20 percent rating is 
warranted, the Board does not find that the evidence warrants 
a rating in excess of 20 percent.  In that regard, in the 
absence of evidence of flexion limited to 60 degrees or less 
(Diagnostic Code 5260), or extension limited to 5 degrees or 
more (Diagnostic Code 5261), there is no basis to assign a 
higher rating based on limited motion of the right knee.  
Moreover, although there is evidence of pain and some lateral 
subluxation, there is no evidence of swelling, effusion, 
edema, tenderness, laxity, instability, or other more 
severely disabling knee impairment attributed to symptoms 
consistent with a rating in excess of 20 percent under 
Diagnostic Code 5257.  

The Board finds that the veteran's complaints of pain in the 
knee are contemplated in a 20 percent rating.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, are inapplicable to ratings under 
Diagnostic Code 5257 because Diagnostic Code 5257 is not 
predicated on loss of range of motion).  Furthermore, the 
Board acknowledges the VA x-ray evidence of record dated in 
April 1991, which reflects very minimal and early 
osteoarthritis, as well as the finding of patellofemoral 
arthritis noted in the February 1993 VA examination report.  
However, in the absence of compensable limitation of motion 
in the right knee, as provided under Diagnostic Codes 5260 
and 5261, there is no basis to assign a separate evaluation 
for arthritis.  See generally VA O.G.C. Prec. 23-97 (July 1, 
1997) and 9-98 (Aug. 14, 1998).  

Finally, considering the veteran's right knee disability 
under related diagnostic code provisions, the Board notes 
that the record is devoid of any evidence of ankylosis 
(Diagnostic Code 5256); dislocated semilunar cartilage 
(Diagnostic Code 5258); or impairment of the tibia and fibula 
(Diagnostic Code 5262).  Therefore, there is no basis for a 
higher rating under other related diagnostic code provisions.  
In short, the Board finds that a 20 percent rating is 
warranted, but there is no basis to assign a higher rating at 
this time.  

B.  Cervical Spondylosis with Right Upper Extremity Radicular 
Symptoms Secondary to Herniated Disc C6-7 with Degenerative 
Joint Disease.

In a July 1987 rating decision, the veteran was granted 
service connection for cervical spondylosis with right upper 
extremity radicular symptom secondary to herniated to disc 
C6-7, and a 20 percent rating was assigned from July 1986.  
That decision was based on evidence that included the 
veteran's service medical records from his third period of 
active duty service, from October 1983 to July 1986, which 
reflected diagnoses of a cervical spine disorder.  In an 
April 1990 rating decision, the veteran was assigned a 
temporary total rating for a period of convalescence from 
surgery from August 1989 through September 1989; otherwise 
the 20 percent rating remained in effect.  

In March 1996, the veteran filed a claim for an increased 
rating for his cervical spine disability.  The RO denied that 
claim in a November 1996 rating decision.  The veteran 
disagreed with that rating decision filing a notice of 
disagreement in April 1997, and he initiated this appeal.

Most recently, in a November 1997 rating decision, the 
veteran was assigned a 40 percent rating for cervical 
spondylosis with right upper extremity radicular symptoms 
secondary to herniated disc C6-7, post operative, with 
degenerative joint disease.  The 40 percent rating was made 
effective from March 1996, the date of receipt of his claim 
for increase.  Although the veteran was granted an increased 
rating, his appeal was not abrogated as he was not granted 
the maximum benefit allowable under the VA Schedule for 
Rating Disabilities.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The veteran's cervical spondylosis with right upper extremity 
radicular symptoms secondary to herniated disc C6-7, post 
operative, with degenerative joint disease.
has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which sets forth the criteria for rating intervertebral 
disc syndrome.  A 40 percent rating requires severe, 
recurring attacks, with intermittent relief.  A 60 percent 
rating, the highest rating under Diagnostic Code 5293, 
requires evidence of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  

A review of the pertinent medical evidence of record reveals 
the following.  A June 1996 VA radiology report reveals a 
stable appearance of the C6-7 fusion with changes consistent 
with degenerative disc disease at the C4-5 and C5-6 levels, 
which demonstrated no significant interval change.  A July 
1996 VA radiology report contains an impression of bilateral 
neural foraminal stenosis and mild central spinal canal 
stenosis of C4-5 and C5-6, as well as mild left neural 
foraminal stenosis, C3-4.  A September 1996 VA medical record 
contains an impression of right lower cervical radiculopathy.  

A February 1997 MRI of the cervical spine reveals that the 
C2-3, C3-4, and C4-5 levels were normal.  The C5-6 level 
demonstrated mild bulging without evidence of disc 
herniation.  The C6-7 level was removed.  The C7-T1 level 
manifested broad-based disc bulging, mild compression upon 
the ventral sac without evidence of disc herniation.  There 
was lateral recess, and neural foraminal narrowing 
bilaterally.  

A May 1997 VA x-ray report of the cervical spine revealed 
anterior extradural defects at C3-4, C4-5, C5-6, and C7-T1, 
consistent with mild bulge and posterior osteophytes.  There 
was mild truncation of the right C5-6 nerve root, consistent 
with neural foraminal stenosis.  

An August 1997 VA examination report of the spine indicates 
that the veteran complained of constant neck pain, as well as 
pain radiating from the neck to the right forearm.  The 
veteran had a history of a herniated disc at C6-7, and 
underwent surgery in 1989.  He also had a history of 
degenerative joint disease in the cervical spine.  Objective 
findings revealed pain at C4, 5, 6, and 7 levels, with no 
gross palpable deformity and no palpable tenderness.  Tears 
were produced with the cervical compression test.  Pre-
exercise range of motion results were as follows:  forward 
flexion to 8 degrees; backward extension to 10 degrees; left 
lateral flexion to 10 degrees; right lateral flexion to 12 
degrees; left rotation to 37 degrees; and right rotation to 
22 degrees.  The diagnosis was cervical spondylosis C4-C5 
levels, and status post cervical discectomy, C6-7 with 
fusion.  An August 1997 VA x-ray report contains an 
impression of vertebral spondylosis most significant at the 
C4-5 and C5-6 levels, with some moderate encroachment on the 
neural foramina right greater than left.    

An October 1997 VA medical report contains an assessment of 
chronic neck/intrascapular pain, with neurological deficits 
at corresponding level.  An October 1998 VA examination 
report contains a diagnosis of cervical spine multiple disc 
disease, including two herniated discs, C6-7 fusion, and 
muscle spasm at the trapezius muscle.  October 1998 VA nerve 
conduction studies indicate possible polyneuropathy, although 
the findings were inconclusive.  A March 1999 VA examination 
report contains a diagnosis of cervical spondylosis.  Range 
of motion studies indicated some pain on motion, including 
some facial grimacing and hesitation.  Pre-exercise range of 
motion results were as follows:  flexion to 5 degrees; 
extension to 20 degrees; left lateral flexion to 15 degrees; 
right lateral flexion to 18 degrees; left rotation to 35 
degrees; and, right rotation to 37 degrees.  There was no 
evidence of excessive fatigability on range of motion; no 
evidence of incoordination on range of motion; and no 
evidence of significant further loss in range of motion post 
exercise.  
 
In light of the medical evidence summarized above, as well as 
the complaints from the veteran, the Board finds no basis for 
assignment of a rating in excess of 40 percent under 
Diagnostic Code 5293, for cervical spondylosis with right 
upper extremity radicular symptoms secondary to herniated 
disc C6-7 with degenerative joint disease.  Notably, the more 
recent evidence of record reflects radiculopathy, 
degenerative disc disease, and stenosis, or narrowing, in 
several disc spaces.  As reflected in the August 1987 VA 
examination report, the veteran complained of constant neck 
pain, as well as pain radiating into his right arm.  Range of 
motion was noticeably decreased, as compared to June 1989 
range of motion findings, and the veteran appeared to 
manifest pain on motion.  

While the Board finds that the evidence supports a 40 percent 
rating, the record does not reflect persistent symptoms 
compatible with sciatic neuropathy, or absent ankle jerk, 
such that a higher rating is warranted under Diagnostic Code 
5293.  The Board does recognize the findings of muscle spasm 
in the trapezius muscle, noted in the October 1998 VA 
examination report; however, in the absent of additional 
pronounced symptoms, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 60 percent rating for intervertebral disc 
syndrome under Diagnostic Code 5293.  38 C.F.R. §§ 4.40, 
4.45; Deluca.  Moreover, while the Board recognizes that 
veteran's complaints of pain, the evidence does not show such 
additional functional loss due to pain so as to more nearly 
approximate the criteria for a 60 percent rating for 
pronounced disc syndrome under Diagnostic Code 5293.  Rather, 
the Board finds that the 40 percent rating contemplates the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45. 
4.71a, Diagnostic Code 5293; DeLuca, 8 Vet. App. at 206.

The Board has also considered other related diagnostic code 
provisions.  In that regard, the Board notes that the range 
of motion of the cervical spine, as reported in the March 
1999 VA examination report, has significantly worsened since 
the range of motion reported in an earlier June 1989 VA 
examination report.  However, the maximum rating assignable 
for severe limitation of motion of the cervical spine (DC 
5290) is 30 percent.  Moreover, even though the record is 
negative for any findings of cervical spine ankylosis, the 
Board notes that the maximum rating for ankylosis of the 
cervical spine is 40 percent.  38 C.F.R. § 4.71a, DC 5287.  
In short, there is no basis for a higher evaluation under 
related diagnostic codes. 


C.  Chronic Lumbosacral Strain with Lumbar Spondylosis L4-5 
and L5-S1.

A review of the record reveals that in a July 1981 rating 
decision, the veteran was granted service connection for 
chronic lumbosacral strain, rated as 10 percent  disabling 
from October 11, 1980.  

In March 1995, the veteran filed a claim for an increase in 
his chronic lumbosacral strain.  The RO denied that claim in 
a November 1996 rating decision.  The veteran filed a notice 
of disagreement in April 1997, and initiated this appeal.

During the pendency of this appeal, in a November 1997 rating 
decision, the RO assigned a 20 percent rating for chronic 
lumbosacral strain with lumbar spondylosis L4-5 and L5-S1 
levels, effective from March 19, 1996, the date of receipt of 
his claim for increase.  Despite the award of an increased 
rating, the veteran's appeal was not abrogated by that 
action, as he was not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities.  See AB, 6 
Vet. App. at 38. 

The veteran's chronic lumbosacral strain with lumbar 
spondylosis L4-5 and L5-S1 levels, has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which prescribes a 
10 percent for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is assigned for moderate 
limitation of motion, and a 40 percent rating requires severe 
limitation of motion.  The RO also considered 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which evaluates lumbosacral 
strain.  A 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating requires muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
manifested by listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The Board finds that as the veteran's lumbosacral disability 
involves disc pathology, Diagnostic Code 5393 is also 
potentially applicable.  Diagnostic Code 5293 provides that a 
10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for 
intervertebral disc syndrome manifested by moderate, 
recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced symptoms, compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

A review of the pertinent evidence of record reveals the 
following.  A February 1993 VA medical record reveals that 
the veteran was seen with a history of a herniated disc at 
L4-L5.  Upon examination, there was no evidence of 
neurological deficit at that time.  A June 1993 VA x-ray 
report contains an impression of moderate eccentric bulge of 
the disc to the right which could by symptomatic, but no free 
fragment or major herniation seen.  There was a central bulge 
of the disc L5-S1, but no bone destruction.

In August 1997, the veteran underwent a VA examination and 
was diagnosed with lumbar spondylosis, L4-5 levels.  The 
veteran complained of recurrent low back pain, as well as 
pain radiating down the back of the right leg.  There was 
some muscular atrophy noted in the lumbosacral back, but no 
gross palpable tenderness or deformity.  Pre-exercise range 
of motion was forward flexion to 84 degrees; backwards 
extension to 22 degrees; left lateral flexion to 15 degrees; 
right lateral flexion to 18 degrees; left rotation to 22 
degrees; and, right rotation to 23 degrees.  Upon range of 
motion exercises, the veteran displayed facial grimacing.  
There was no incoordination, excessive fatigability, and no 
significant further loss in range of motion with exercise.  
An August 1997 VA x-ray report revealed an impression of 
vertebral spondylosis, most significant in the lower lumbar 
spine and lower thoracic spine.  Position and alignment of 
the vertebral bodies in the lumbar spine was good.  There was 
mild joint space narrowing at L4-5 and L5-S1 levels.  There 
was minimal marginal osteophytic spurs scattered throughout 
the lumbar spine, but no compression deformities, and no 
significant apophyseal degenerative changes.  

An October 1998 VA x-ray report reveals changes of disc 
dehydration at L3-4, L4-5, L5-S1, without obvious loss of 
disc height.  At L3-4, the central spinal canal and neural 
foramina appeared patent.  At L4-5, there was a right 
herniated nucleus pulposus.  At L5-A1, there was a central 
disc protrusion without effacement of the thecal sac or 
neural foramina or nerve root sleeves.  An October 1998 VA 
examination report contains a diagnosis of lumbar sacral 
spine disease.  

In a March 1999 VA examination report, range of motion 
studies were negative for any evidence of pain on motion.  
Pre-exercise rating of motion results were:  forward flexion 
to 80 degrees; extension to 20 degrees; left and right 
lateral flexion to 15 degrees; and, left and right rotation 
to 25 degrees.  There was no evidence of excessive 
fatigability on motion, no evidence of incoordination on 
motion, and no evidence of significant loss of range of 
motion post-exercise.  

The Board finds that the currently assigned 20 percent rating 
is appropriate for chronic lumbosacral strain with lumbar 
spondylosis L4-5 and L5-S1, and there is no basis for a 
higher rating at this time.  In that regard, the relevant 
medical records show that the veteran continued to complain 
of low back pain, as well as pain radiating into his right 
lower extremity, and some pain on motion.  The objective 
findings included evidence of disc space narrowing, but no 
compression deformities and no significant degenerative 
changes.  In October 1998, the veteran was diagnosed with 
lumbar sacral spine disease.  

In light of the foregoing, the Board finds that the criteria 
for a rating in excess of 20 percent under Diagnostic Code 
5295, which rates lumbosacral strain, have not been met.  The 
record is negative for any findings of severe lumbosacral 
strain, manifested by a listing of the whole spine to the 
opposite side, marked limitation of forward bending, or loss 
of lateral motion with osteo-arthritic changes.  Moreover, 
the evidence indicates that there were no compression 
deformities and no obvious loss of disc height.  
Additionally, the Board finds that the veteran's complaints 
of pain are contemplated in the currently assigned 20 percent 
evaluation, as Diagnostic Code 5295 even contemplates pain in 
a 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292; DeLuca, 8 Vet. App. at 206.

The Board has also considered other related diagnostic code 
provisions.  However, in the absence of evidence of severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292), or unfavorable ankylosis of the lumbar spine 
(Diagnostic Code 5289), there is no basis for a higher 
evaluation under related diagnostic codes.  Finally, although 
the Board acknowledges the October 1998 diagnosis of lumbar 
sacral spine disease, the record since March 1996 does not 
reflect pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, such 
that a rating in excess of 40 percent is warranted under 
Diagnostic Code 5293.  

D.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
disabilities and their effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than the currently assigned ratings.  Should the veteran's 
disability picture change in the future, he may be assigned 
higher ratings.  See 38 C.F.R. § 4.1.  At present, however, 
the Board finds no basis for assignment of a higher 
evaluations. 

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) in rendering the foregoing decisions, but there is 
not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 

Finally, the record does not reflect that the veteran's 
service-connected disabilities have adversely affected his 
employability, beyond that contemplated in the VA Schedule 
for Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Dental Disorder.

The veteran is currently claiming entitlement to service 
connection for a dental disorder.  Specifically, he contends 
that he currently has a dental condition that was caused by a 
traumatic injury during his military service.  In the 
veteran's substantive appeal, received in June 1997, he 
maintains that during one of his parachute jumps in service, 
he had a hard landing sometime around 1972-1973, which killed 
nerve roots in teeth 8 and 9.  The veteran reports that he 
underwent root canals, and subsequently had to have posts and 
crowns put in, as there was no tooth matter left to put a 
crown on.  He maintains that he was in Special Forces, as a 
weapons Sergeant, and that vigorous training and schools 
caused several injuries to his teeth.

While the veteran does not specifically indicate that he is 
seeking VA dental treatment, the Board notes that 
compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla of mandible.  Otherwise, a 
veteran may be entitled to service connection for a dental 
disorder for the sole purposes of receiving outpatient dental 
services and treatment, if certain criteria are met.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

In the present case, the veteran is not claiming that he had 
any of the conditions listed under 38 C.F.R. § 4.150, which 
are subject to compensation.  Rather, he is merely claiming 
trauma to teeth numbers 8 and 9.  Consequently, the Board 
will determine whether the veteran has met the requirements 
for entitlement to service connection for a dental disorder, 
for purposes of receiving VA outpatient treatment and 
services.  

Initially, the Board notes that during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed.Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.  Rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 
(effective after June 8, 1999); see 38 U.S.C.A. § 1712 (West 
1991 & Supp. 2000).

A review of the veteran's service dental records indicate 
that in 1972 and 1973, he underwent treatment for tooth 
number 8, and tooth number 9, which included placing posts 
and crowns on those teeth.  However, those records are silent 
as to any evidence of trauma leading to those conditions, and 
do not offer any insight as to what led to that treatment.  
The Board also reviewed the veteran's service medical 
records, particularly those records dated in 1972 and 1973, 
but the records are negative for any incident of trauma, 
which may have led to a dental condition.  

The veteran filed his claim for service connection for a 
dental disorder in March 1996.  In August 1997, he underwent 
a VA dental examination.  In the medical history portion of 
that examination report, it is noted that the veteran cracked 
his two front teeth in 1972 while in the military.  The teeth 
were reportedly repaired, but other injuries followed and the 
teeth continued to fracture.  Posts were placed with crowns 
on teeth numbers 8 and 9.  Number 9 was fractured off 
completely, and the rest of the tooth was removed about 18 
months prior to the examination.  The veteran complained of a 
missing front tooth, and chipped, worn teeth.  Objective 
findings indicated that tooth number 9 was missing, tooth 
number 8 had a fracture on the crown, and other teeth were 
abraded.  The examiner indicated that the dental condition 
had no effect on the veteran's everyday activities, and was 
merely an aesthetic problem.  The diagnosis was anterior 
malocclusion, anterior incisal abrasion, and missing tooth.  

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) (1999) and 
38 C.F.R. § 4.149 (in effect prior to June 8, 1999).  In the 
present case, the veteran is claiming entitlement to service 
connection for service trauma leading to a dental disorder.  
As already noted, he is not claiming service connection for a 
type of condition that is subject to compensation under VA 
regulations.  However, he is potentially eligible for VA 
outpatient dental treatment, if certain requirements are met. 

The Court has held that in order to be entitled to outpatient 
dental treatment, a veteran must first meet the criteria 
specified in one of the clauses of 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; Woodson v. 
Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir. 
1996).  Furthermore, the Court has indicated that, if the 
evidence is insufficient to establish that the veteran is a 
member of one of the "classes" of eligibility for dental 
treatment, then the veteran has not submitted a well-grounded 
or "plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet. 
App. at 355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R. 
§ 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, in the present case, the 
evidence does not reflect that the veteran sustained an 
injury or disease in service resulting in a type of dental 
disability subject to compensation.  See 38 C.F.R. § 4.150 
(1999); see also Woodson, 8 Vet. App. at 354.  As such, the 
veteran does not satisfy Class I criteria.
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the Board notes that the 
veteran filed his claim for service connection for a dental 
disorder due to service trauma long after service separation.  
Thus, he does not meet the Class II criteria.  38 C.F.R. 
§ 17.161; see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II(a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
In the present case, the veteran maintains that he injured 
teeth numbers 8 and 9 during a parachute jump in service, and 
as a consequence, he had to have root canals, and posts and 
crowns placed on those teeth.  More recently, tooth number 9 
has fallen out.  The Board acknowledges that the veteran was 
a parachutist during service, and the Board does not dispute 
that the veteran sustained some injuries as a result of his 
parachute jumps.  However, significant to this appeal is the 
fact that the record is negative for any evidence of service 
trauma that led to a dental disorder.  While it is possible 
that the in-service treatment to teeth 8 and 9 was related to 
a parachuting injury, there is simply no evidence to this 
effect, other than the veteran's own statements.  As the 
veteran is a layperson without medical expertise and training 
in the field of dentistry, he is not competent to comment on 
the presence of a current dental disorder or the causation of 
such a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992)(laypersons are not competent to offer medical 
opinions).  Rather, medical evidence is needed on this point.  
Moreover, while the Board acknowledges the comment in the 
August 1997 VA dental examination report, in which it is 
noted that the veteran has a history of having cracked his 
two front teeth while in the military, that statement appears 
to merely be a recitation of the veteran's report of his own 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(bare transcriptions of lay history, without any medical 
enhancement, is not competent medical evidence).  In short, 
in the absence of evidence of in-service trauma leading to a 
dental disorder, the veteran does not meet the Class II(a) 
criteria.  38 C.F.R. § 17.161; see 38 U.S.C.A. 
§ 1712(a)(1)(C).
 
In conclusion, as the evidence is insufficient to establish 
that the veteran is a member of one of the "classes" of 
eligibility for dental treatment, as outlined above, the 
Board must conclude that the veteran has not submitted a 
well-grounded claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet. 
App. at 355. 



ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 20 percent rating for chondromalacia of 
the right knee, is granted.

The criteria for entitlement to a disability evaluation in 
excess of 40 percent for cervical spondylosis with right 
upper extremity radicular symptoms secondary to herniated 
disc C6-7 with degenerative joint disease, have not been met. 

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for chronic lumbosacral strain with 
lumbar spondylosis L4-5 and L5-S1, have not been met.

In the absence of evidence of a well grounded claim, the 
claim for entitlement to service connection for a dental 
disorder, for purposes of receiving outpatient VA treatment, 
is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

